Filed 4/28/16 In re Robert A. CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




In re ROBERT A., JR., a Person Coming                                                  C078936
Under the Juvenile Court Law.
                                                                           (Super. Ct. No. JV136718)
THE PEOPLE,

                   Plaintiff and Respondent,

         v.

ROBERT A., JR.,

                   Defendant and Appellant.




         Minor Robert A., Jr., challenges the juvenile court’s denial of his motion to
suppress evidence. (Welf. & Inst. Code, § 700.1.) We shall affirm.




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND

       A second amended petition under Welfare and Institutions Code section 602,
subdivision (a) alleged that the minor unlawfully possessed a Taser on school grounds, a
felony (Pen. Code, § 626.10, subd. (i)—count one);1 resisted a law enforcement officer in
the performance of his duties, a misdemeanor (§ 148, subd. (a)(1)—count two);
possessed marijuana, a misdemeanor (Health & Saf. Code, § 11357, subd. (c)—count
three); possessed burglary tools, a misdemeanor (§ 466—count four); committed
misdemeanor theft (§ 484, subd. (a)—count five); and committed misdemeanor
vandalism (§ 594, subd. (b)(2)(A)—count six).

       Following the denial of the minor’s motion to suppress evidence, the juvenile
court conducted a contested jurisdictional hearing and sustained the allegations of counts
two through six. The court imposed one day in juvenile hall with credit for time served
and six days in a work project, then released the minor to his mother’s care under the
supervision of the probation officer.

                                        DISCUSSION

       The minor contends that the police officer who detained and arrested him did not
have a reasonable, articulable suspicion of criminal activity afoot when the officer
attempted to perform an investigatory stop of the minor and the minor’s associate, and
that this lack of reasonable suspicion rendered the subsequent detention, search, and
arrest unlawful. We disagree.
Background

       In reciting the facts on the motion to suppress, we consider only the evidence
before the juvenile court on the motion. We disregard the minor’s citations to evidence
not offered until the jurisdictional hearing.


1 Undesignated statutory references are to the Penal Code.



                                                2
       At the hearing on the suppression motion, Justin Freeland, a police officer
employed by the Los Rios Police Department, testified that around 7:38 p.m. on
October 24, 2014, he was patrolling the inner campus of Cosumnes River College, on the
west side of the campus next to a staircase. The area was well lit by a streetlamp.

       Officer Freeland saw two Black males, one of whom was the minor, by a bicycle
rack, next to a bike locked in the rack. Then he saw them start to leave the area on their
bikes; one was holding a bike tire in his hand. He saw that each male had a bike of his
own only when they moved away from the bike rack. It struck him as suspicious that
they had their own bikes and yet they were “at another bike at the bike rack.”

       At some point, the two males appeared to notice Officer Freeland. They then
began moving more slowly and cautiously. Within 30 seconds of noticing the officer,
one of the two males grabbed the bike tire and they started walking away with their bikes.

       Thinking their behavior “odd,” Officer Freeland stepped out of his patrol car and
said, “[S]top, can I talk to you for a minute?”2 They got on their bikes and started riding
away quickly.

       Officer Freeland activated his overhead lights and pursued the suspects out of the
center exit and north on Center Parkway. When they got to Earhart, they made a U-turn
and headed south on Center Parkway; the officer made a U-turn in pursuit. He tried to
place his car in front of the suspects’ bikes to stop them. Almost hitting the car, they
dropped the bike tire on the ground. Freeland directed the campus patrol officer riding
with him to grab the tire and throw it in the patrol car’s trunk. The suspects turned
around and headed back north on Center Parkway.




2 Officer Freeland accepted the premise of the prosecutor’s question that this was an
“attempt to detain the minor.”


                                             3
       The suspects split up and went in different directions. Officer Freeland eventually
spotted one (the minor) leaning against the fence of a house.3 He had a bicycle with him.

       Officer Freeland parked his patrol car and got out. Before Freeland could contact
him verbally, the minor tried to flee on his bicycle. Freeland tackled him.

       Officer Freeland asked the minor if he had any weapons. The minor said he had a
Taser in his backpack. The officer handcuffed one of the minor’s hands, removed the
backpack, and reapplied the handcuffs. The officer then put the backpack, which emitted
a smell of marijuana, in the trunk of the patrol car. The campus patrol officer held the
minor’s bicycle outside the car door. They returned to campus and went back to the bike
rack. From the time the officer took custody of the minor to the time they arrived back
on campus, it was about three to five minutes.

       Officer Knoll assumed custody of the minor and the backpack, and the minor was
placed in Knoll’s car. Knoll began to search and inventory the backpack at the scene;
Officer Freeland finished the search there, then replaced the items in the backpack in
order to complete the inventory at the police station. At the station, Freeland found a
Pringles container that held marijuana, bolt cutters, an Allen wrench, pliers, a Phillips
screwdriver, a tool used to remove bolts from a bicycle, a black ski mask, and a Taser or
stun gun. He also found a baggie and “multiple containers that [are] commonly used to
store marijuana,” a Zigzag roller, and some keys.

       At the scene, Officer Freeland read the minor his Miranda rights,4 and the minor
said he understood them. The officer arrested him for possession of marijuana,
possession of burglary tools, theft, possession of a Taser on a school campus, and



3 The other suspect was never caught.

4 Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694].



                                              4
resisting an officer. He based the arrest on “the initial detention where they eluded me
when I asked ‘em to stop, my observations from the bike rack, and the pursuit.”

       The police recovered the bike tire the suspects had removed from the parked bike.

       After hearing argument, the juvenile court ruled as follows:

       “The motion to suppress is denied based on the totality of the circumstances.

       “The Court finds that the officers had a reasonable suspicion, not just the taking of
a wheel from a bike when leaving the bike rack with the two, with two bikes for the two
suspects, but also the running and ditching of the wheel during the chase justified not
only the detention, but was probable cause to arrest on the theft for a misdemeanor
committed in the presence of the officers.

       “The Court does not rely on officer safety as a basis for the search, but the
testimony of the strong odor of marijuana emanating from the backpack at the time the
backpack was on the minor when handcuffs were placed on him had to be removed, and
the smell of marijuana alone from the backpack and probable cause for arrest at that time
would be a reasonable search of the backpack just on the marijuana alone under current
case law in the drug cases of marijuana in a backpack of a juvenile in the custody of the
officers.

       “The search was incident to a lawful arrest and probable cause existed at the time
of the search.”
Analysis

       On review of a ruling denying a motion to suppress evidence, we view the facts
most favorably to the respondent and uphold the lower court’s factual findings if
supported by substantial evidence. (People v. Woods (1999) 21 Cal. 4th 668, 673; People
v. Watkins (2009) 170 Cal. App. 4th 1403, 1408.) However, we decide independently



                                             5
whether the search or seizure was reasonable under the Fourth Amendment. (People v.
Weaver (2001) 26 Cal. 4th 876, 924.)

       An officer may perform a brief investigative detention based on reasonable
suspicion of wrongdoing; probable cause to believe that a crime has occurred or is
occurring is not needed. “ ‘A detention is reasonable under the Fourth Amendment when
the detaining officer can point to specific articulable facts that, considered in light of the
totality of the circumstances, provide some objective manifestation that the person
detained may be involved in criminal activity.’ ” (People v. Hernandez (2008) 45 Cal. 4th
295, 299.) Even if the circumstances observed by the officer might have an innocent
explanation, they may still give rise to a reasonable suspicion, which entitles the officer
to perform an investigative detention. (People v. Letner and Tobin (2010) 50 Cal. 4th 99,
146 (Letner and Tobin); People v. Glaser (1995) 11 Cal. 4th 354, 373 (Glaser); People v.
Souza (1994) 9 Cal. 4th 224, 242 (Souza).) Furthermore, although not dispositive, flight
from the police is a proper consideration in determining whether such a detention (or
attempted detention) was proper. (Souza, at pp. 231-235.)

       Relying on In re Tony C. (1978) 21 Cal. 3d 888 (Tony C.), the minor asserts, “The
question presented here is whether two [B]lack young males standing next to one bike at
a bike rack, at night, with one holding a tire, justifies an investigatory stop and
detention.” According to the minor, Officer Freeland lacked reasonable suspicion of
wrongdoing because he did not see the minor and his associate tampering with the bike
on the rack in any way, fidgeting, scanning the area, breathing heavily, running away,
acting as if in distress, “or any similar conduct”; the officer saw only that the minor “was
simply standing by a bike on a bike rack and not engaging in any nefarious activity.” The
minor concedes that the officer testified he thought it was suspicious that the minor and
his associate each “had their own bikes and they were at another bike at the bike rack,”
but the minor claims this testimony conflicts with the officer’s testimony that he did not


                                               6
see the two bikes until the minor and his associate started to move away from the bike
rack. The minor’s analysis is flawed, and Tony C. is inapposite.

       Although the minor acknowledges that we must uphold the lower court’s factual
findings if supported by substantial evidence, the minor’s account of the evidence ignores
that rule. Contrary to the minor’s framing of the issue, the “question presented here” is
not “whether two [B]lack young males standing next to one bike at a bike rack, at night,
with one holding a tire,” was sufficient to justify an investigative detention. This
“question” omits the court’s finding that Officer Freeland saw the suspects take a tire
from a parked bike even though they had their own bikes, which was enough to create a
reasonable suspicion that they were stealing the tire. (Furthermore, there was no conflict
in the officer’s testimony: He simply described what he saw sequentially in a short time
frame.) The possibility that the observed conduct might have had an innocent
explanation does not mean that there was insufficient reasonable suspicion for an
investigative detention. (Letner and Tobin, supra, 50 Cal.4th at p. 146; Glaser, supra,
11 Cal.4th at p. 373; Souza, supra, 9 Cal.4th at p. 242.) And, as the court also found,
once the minor and his associate fled, that gave the officer additional grounds for the
detention. (Souza, at pp. 231-235.)

       The fact that the minor and his associate were seen engaging in possible criminal
conduct distinguishes this case from Tony C., in which the defendant was merely walking
along the sidewalk when the officers detained him. (Tony C., supra, 21 Cal.3d at
pp. 896-898.) It is immaterial that the minor and his associate were not doing specific
suspicious-looking things that other suspects have done (e.g., “fidgeting, scanning the
area, breathing heavily”), because the minor cites no authority holding that only such acts
can give rise to reasonable suspicion of criminal conduct.

       Since the minor does not attack the search and seizure on any other ground, we
need not address the rest of the juvenile court’s reasoning.


                                             7
                                  DISPOSITION

     The juvenile court’s order denying the minor’s motion to suppress is affirmed.




                                                       BUTZ              , J.



We concur:



     HULL                , Acting P. J.



     DUARTE              , J.




                                          8